Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Filed by Market Vectors ETF Trust (Commission File Nos. 333-123257; 811-10325) Series ID: S000034406 Class ID: C000105864 Series ID: S000034407 Class ID: C000105865 Series ID: S000034408 Class ID: C000105866 Series ID: S000034409 Class ID: C000105867 Series ID: S000034410 Class ID: C000105868 Series ID: S000034411 Class ID: C000105869 Pursuant to Rule 425 under the Securities Act of 1933, as amended and deemed filed pursuant to Rule14a-12 of the Securities Exchange Act of 1934 Subject Companies: Biotech HOLDRS Trust (Commission File No. 001-15044) Oil Service HOLDRS Trust (Commission File No. 001-16311) Pharmaceutical HOLDRS Trust (Commission File No. 001-15653) Regional Bank HOLDRS Trust (Commission File No. 001-15965) Retail HOLDRS Trust (Commission File No. 001-16369) Semiconductor HOLDRS Trust (Commission File No. 001-15855)
